Citation Nr: 0712273	
Decision Date: 04/26/07    Archive Date: 05/08/07	

DOCKET NO.  99-09 014	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder. 
 
2.  Entitlement to an initial evaluation in excess of 30 
percent for chronic bronchitis/cough variant asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
December 1991.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office (RO) in Detroit, Michigan 
that granted service connection for a pulmonary disorder, but 
have denied more than a 30 percent disability rating since 
the effective date of the award on February 25, 1997.

The veteran was afforded a personal hearing at the RO in 
November 1999 and in July 2004 before the undersigned 
Veteran's Law Judge sitting at in Washington, DC.  The 
transcripts are of record.

The case was remanded by a decision of the Board dated in 
October 2004.


FINDING OF FACT

On March 6, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant by way of his authorized representative that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


